Citation Nr: 1341195	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  09-08 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The Veteran had active military service from April 1969 to April 1989.

This matter comes to the Board of Veterans' Appeals (Board) following a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In May 2012, the Board denied the Veteran's claim for service connection for hearing loss, and remanded the claim for service connection for a right knee disability.  Following the requested the development, the agency of original jurisdiction (AOJ) issued a supplemental statement of the case (SSOC) in July 2012 continuing its denial of the Veteran's claim.  The case has since been returned to the Board for further appellate review.   


FINDINGS OF FACT

1.  A right knee disability was first diagnosed many years after the Veteran's active military service and is not related to his period of service.  

2.  A right knee disability has not been caused or made chronically worse by service-connected disability.  


CONCLUSION OF LAW

The Veteran does not have a right knee disability that is the result of disease or injury incurred in or aggravated during active military service; nor is it presumed to have been so incurred; a right knee disability is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board finds that all notification and development action needed to arrive at a decision on the claim on appeal has been accomplished.  

In this respect, through a pre-decisional notice letter, dated in December 2007, the AOJ notified the Veteran of the legal criteria governing his claim and the evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.  

The Board also finds that the notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  In the letter, the AOJ notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  It requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  The AOJ also requested that the Veteran submit evidence in support of his claim.  Additionally, the December 2007 letter provided the Veteran notice regarding the assignment of effective dates and disability rating elements.  

Furthermore, VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The Veteran's service treatment records (STRs) have been obtained and associated with the claims file.  The Veteran has been provided a VA examination in connection with his claim, which includes a medical opinion, as well as submitted argument in support of the issue on appeal.  

With regard to the May 2012 VA addendum medical opinion, the Veteran's representative, in an October 2013 Appellant's Post-Remand Brief, argued that the opinion was inadequate because it was based on speculation.  The Board disagrees.  In the opinion, the examiner does raise questions about the possibility of undocumented injuries to the right knee.  Nonetheless, the examiner's opinion clearly notes that the disorders of the right knee were due to trauma, repetitive overuse, aging, and obesity and not the Veteran's service-connected left knee.  In providing her opinion, the examiner relied on her review of the claims file and an interview with the Veteran, her professional training and expertise, as well as an examination.  Therefore, the Board concludes that the VA medical opinion is adequate and a remand for a third opinion is not warranted.  

Additional action is otherwise not deemed warranted to comply with the duty to assist in connection with the claim on appeal.  

II. Analysis

In the above-noted May 2008 rating decision, the AOJ considered the Veteran's claim for service connection for a right knee disability as directly related to service and on a secondary basis as due to service-connected disability.  

Generally, in order to prove service connection, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus, or link, between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The evidence does not establish that the Veteran had an in-service history of injury to his right knee; nor does he contend otherwise.  The post-service medical evidence does demonstrate that the Veteran has a right knee disability.  A November 2008 MRI (magnetic resonance imaging) study reveals evidence of a tear of the posterior horn of the medial meniscus through the inferior articulating surface, fluid marginating the medial collateral ligament consistent with a strain, as well as some bone marrow edema in the tibial plateau and also mild degenerative joint disease with small hypertrophic spurs.  

The evidence does not reflect any nexus between the Veteran's right knee disability and his service, nor has it been shown that the onset of degenerative changes in the Veteran's right knee was within one year of his separation from service in 1989.  As such, direct service connection is not established for a right knee disability, nor is the disability (based on degenerative changes of the right knee) presumed to have been incurred in service.  

The Veteran has also contended that his right knee has been overused due to weakness and pain in his service-connected left knee.  The law provides that service connection may be granted for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Neither the Veteran nor his representative has presented nor alluded to the existence of any medical opinion establishing that the Veteran's right knee disability is proximately due to, or the result of, service-connected disability to include the service-connected left knee.  The Veteran underwent a May 2010 VA joints examination.  The examiner's report, based on the above-noted November 2008 MRI study of the right knee, included an opinion that the Veteran's right knee disability was not caused by or a result of the left knee, or due to military service.  An addendum opinion was offered in October 2013.  The examiner opined that the Veteran's right knee disability was not caused by or chronically worsened by his service-connected left knee disability.  Her explanation was as follows:

[Degenerative joint disease] and meniscus damage [are] caused by a traumatic injury to the knee, repetitive overuse, aging and obesity.  The Veteran is obese and may have had injuries to his knees that are not documented.  [H]e only had one injury noted in the [claims] file so I do not think his military service affected his right knee or that the left knee caused him to have the right knee condition.  He was working as a fishing guide at the time of the [examination] so I would think he could be at risk of injuring his knee while working on wet surfaces.  The medical literature does not support that injuries or [degenerative joint disease] of one knee causes the same or similar condition in the other knee.   

(Parenthetically, the examiner's reference to "one injury noted in the claims file" pertains to treatment the Veteran received in service for his left knee.)  

Here, the Board finds the VA opinion concerning the Veteran's right knee and its relationship to service or to service-connected disability to be persuasive.  As noted previously, the examiner's opinion clearly notes that the disorders of the Veteran's right knee are due to trauma, repetitive overuse, aging, and obesity and not the service-connected left knee.  The Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Here, the Board finds the medical opinion provided is based on the examiner's review of the claims file, an interview with the Veteran, her professional training and expertise, as well as an examination.  Furthermore, it is clear from the examiner's opinion that she had considered all procurable and assembled data.  Otherwise, neither the Veteran nor his representative has presented nor alluded to the existence of any medical opinion that contradicts or rebuts the VA examiner's findings and conclusions.  

The Board is aware that the Veteran is competent to report that he suffers from a right knee disability, and lay evidence may be competent to establish medical etiology or nexus.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, in the present case, although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case-whether the Veteran's right knee disability is related to service or to service-connected disability falls outside the realm of common knowledge or expertise of the Veteran.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  

Accordingly, based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a right knee disability.  In this regard, competent medical evidence does not relate the Veteran's right knee disability to his active military service or to service-connected disability.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not help the Veteran, and his claim of entitlement to service connection for right knee disability is denied.  38 U.S.C.A §5107.  


ORDER

Service connection for a right knee disability is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


